Citation Nr: 0111015	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1951 to December 
1954, and from November 1960 to December 1975.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO, in pertinent part, 
denied entitlement to service connection for tinnitus.

The veteran is a resident of Colorado, and ordinarily the 
VARO of jurisdiction would be Denver.  However, since the 
veteran is also employed as a veterans' service officer 
thereat, the case has been transferred to the Salt Lake City 
VARO for purposes of the current appeal.  

The veteran provided testimony before the undersigned Member 
of the Board at the Denver VARO in February 2001, a 
transcript of which is of record.  At that time., the veteran 
represented himself in his capacity as an American Legion 
service officer.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for psychoneurotic 
reaction with multiple physical manifestations, rated as 10 
percent disabling; and right hearing loss, rated as 
noncompensable.

The veteran argues that he has had tinnitus in one or both 
ears since multiple acoustic traumas in service.  He has 
submitted a statement from a family member that seems to 
support that contention.

The VARO has conceded that the veteran had acoustic trauma.  

Some of the veteran's clinical records from the 1990's 
clearly show that tinnitus has been documented.  Other VA 
records from prior to that time may also reflect some ringing 
in the ears.  However, it is unclear whether all VA clinical 
records are in the file, and/or whether the veteran has been 
seen at other facilities since service for tinnitus.

Moreover, while the veteran underwent a specialized 
neurological examination in association with recent rating of 
his psychiatric disability, he has not undergone VA 
examination relating to his tinnitus.  

Neither has an opinion been rendered by a competent 
specialist as to the etiology of the veteran's tinnitus.  

At the recent personal hearing, on inquiry, the veteran 
answered affirmatively as to whether he desired, and would 
report for, an examination for those purposes. 

The Board concludes that VA has an obligation to further 
assist in the development of the case at this time.  That is 
particularly true since there has been a significant change 
in the law during the pendency of this appeal.  

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act (VCAA) of 2000 
(November 9, 2000; 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart(a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The new law provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, VCAA of 2000, 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).


The law also provides that the Secretary shall make 
reasonable efforts to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may be of 
benefit; and moreover, that the veteran would not be 
prejudiced thereby; or in some cases, may defer pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

It appears that the RO has endeavored to obtain some VA 
records, and these are in the file. 

The veteran has not ever undergone a VA examination for the 
purpose of ascertaining the etiology of his tinnitus; and 
although there are some VA records in the file, there is no 
medical opinion of record which analyzes the potential for a 
relationship between any service acoustic exposure, as 
stipulated, and/or inservice and post-service symptoms of 
ringing in the ears.

In view of the evidence of record, the Board finds that 
additional development is required.  


Accordingly, this case is remanded to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his tinnitus since service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

In addition, the RO should ask the 
veteran to submit copies of any other 
medical records he possesses.  Regardless 
of the veteran's response, the RO should 
secure the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special 
otolaryngological evaluation, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature, extent of severity, date of 
onset, and etiology of any tinnitus and a 
reasoned, annotated opinion as to the 
relationship of tinnitus to anything of 
service origin.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  Specific responses should be 
made as to the following:

(a) Is it at least as likely as not that 
any current tinnitus had its onset in 
service, and/or is secondary to anything 
of service origin?

(b) If it is determined that any such 
tinnitus is not related to service 
(and/or service-connected disabilities of 
any kind) on any basis, what is the most 
probable etiology of such, and when was 
its most probable onset?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for tinnitus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


